Citation Nr: 0200277	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  97-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a low back disorder, originally characterized as chronic, 
mechanical low back strain and now characterized as 
degenerative disc disease of the lumbar spine.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to May 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), in which service connection was granted 
for chronic, mechanical low back strain and a 10 percent 
disability rating was assigned, effective June 1, 1995.  In 
August 1998, the veteran's claims file was transferred to the 
Roanoke, Virginia, VA RO.  

The Board remanded the claim in August 1999 for further 
development.  In a February 2001 supplemental statement of 
the case, the low back disorder was reclassified as 
degenerative disc disease of the lumbar spine.  Accordingly, 
the issue is as stated on the title page.

On another matter, in a May 1999 statement, the veteran 
indicated that he wanted to reopen his claims of service 
connection for a right knee condition and hemorrhoids/blood 
in the stool.  He added that he was claiming service 
connection for a sperm disorder.  In a June 1999 deferred 
rating decision, it was noted that a Persian Gulf Development 
letter should be sent to the veteran.  It does not appear 
that such a letter was sent or that the above-mentioned 
issues were ever adjudicated.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  
The veteran was notified of the information and evidence 
needed to substantiate this claim and the RO has attempted to 
obtain all relevant evidence necessary for an equitable 
disposition of this appeal, and the veteran was afforded 
examinations.

2.  Since June 1, 1995, the veteran's chronic, mechanical low 
back strain has been manifested by no more than slight 
limitation of motion and characteristic pain on motion.

3.  Since June 1, 1995, the veteran's degenerative disc 
disease of the lumbar spine has been manifested by no more 
than mild intervertebral disc syndrome.

4.  The veteran's service-connected low back disorder, 
diagnosed as chronic, mechanical low back strain and 
degenerative disc disease of the lumbar spine, does not 
present an unusual disability picture, with such factors as 
frequent periods of hospitalization or marked interference 
with employment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a low back disorder, originally characterized as chronic, 
mechanical low back strain and now as degenerative disc 
disease of the lumbar spine, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102 and 3.159); 38 C.F.R. §§ 3.321(b)(1), 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran first 
complained of low back pain in March 1981.  He received 
intermittent treatment for those complaints in the early 
1980s and again in the early 1990s.

In March 1992, while on active duty, the veteran was treated 
for back pain at Arrowhead Clinics, a private chiropractic 
clinic.  On a master diagnosis sheet, it was noted that the 
veteran had (1) sciatica with no disc involvement, (2) lumbar 
neuralgia, and (3) restriction of motion of the lumbar spine.  
In a March 1992 statement from that clinic, it was noted that 
the diagnoses were nerve root compression of the right L-5 
spinal nerve and thoracic radiculitis. 

Service medical records also show that X-rays of the lumbar 
spine taken in November 1993 were normal.  Treatment records 
from November 1993 to February 1994 reflect no radicular 
complaints.  The veteran underwent his separation examination 
in December 1994.  He reported a history of recurrent back 
pain.  It was noted that he had a history of mechanical low 
back pain, but that his lumbar spine X-rays were normal.  
Physical examination revealed good range of motion in the 
back.  There was no tenderness to palpation over the spine or 
paraspinal muscles.  The diagnosis was mechanical low back 
pain.

On January 3, 1996, the veteran was seen at the PRIMUS care 
facility in Savannah, Georgia.  He complained of back pain at 
the top of the shoulders.  He reported that he lifted a car 
battery a few days ago and currently had pain in the upper 
paraspinal muscles without radiation and a stiff neck.  
Physical examination revealed that the spine was nontender, 
with paraspinal muscle spasm in the upper dorsal and cervical 
spine.  The assessment was muscle spasm.

The veteran was afforded a VA examination in June 1996.  He 
reported that he occasionally had low back pain, which he 
described as sharp and intermittent with no radicular 
symptoms.  He also indicated that it was localized to the 
paraspinous musculature of the thoracic and lumbar spine.  He 
denied any history of weight loss, bowel or bladder changes, 
night sweats, or radicular symptoms.  He stated that he 
currently had no back pain.  

Physical examination revealed that the veteran was well 
developed.  There was no muscle atrophy of the upper or lower 
extremities.  He stood with a normal lumbar lordosis and 
thoracic kyphosis in the sagittal plane.  There was no 
scoliotic deformity in the coronal plane.  Forward flexion of 
the spine was to 75 degrees, and extension backward was to 30 
degrees.  Lateral bending was to 30 degrees bilaterally, and 
rotation was to 45 degrees bilaterally.  There was no pain 
with any of those motions.  He was able to walk on his toes 
and heels without any difficulty.  He had 5/5 strength, 
bilaterally, throughout the quadriceps, tibialis anterior, 
extensor hallucis longus, and gastrocnemius psoas complex.  
The knee jerk and ankle jerk reflexes were equal bilaterally.  
Sensation was intact to light touch in both lower extremities 
in the superficial peroneal, deep peroneal, sural, saphenous, 
and tibial nerve distributions.  There was negative straight 
leg raising bilaterally.  There was no evidence of hip 
pathology on ranging the left and right hips.  

The examiner reviewed 1992 X-rays of the lumbar spine taken 
at a private chiropractor's office, which were brought to the 
examination by the veteran.  The examiner indicated that the 
X-rays revealed a normal lumbar lordosis with a normal 
contour of the lumbar vertebral bodies.  The examiner added 
that the X-rays showed no evidence of joint space narrowing, 
no osteophytes or sclerosis in the facet joints, and no 
evidence of spondylosis or spondylolisthesis.

The examiner's impression was that the veteran had chronic, 
mechanical back strain.  The examiner indicated that there 
was no evidence of neurological impairment and no 
radiographic evidence of degenerative spine disease.

In a June 1996 statement, the veteran asserted that the June 
1996 VA examination was inadequate.  He also said that at the 
end of the examination, he told the examiner that on most 
mornings he had a stinging and burning sensation in the right 
heel.

In the November 1996 rating decision, service connection was 
granted for chronic, mechanical low back strain and a 10 
percent disability rating was assigned under Diagnostic Codes 
5295-5292 (lumbosacral strain-limitation of motion of the 
lumbar spine), effective June 1, 1995, the day following 
separation from active service.  That same month, the RO 
mailed a copy of the statement of the case regarding the 
initial assignment of the 10 percent disability rating to the 
veteran.  The statement of the case contains the criteria for 
Diagnostic Codes 5292 and 5295 and provides the basis for the 
assignment of the 10 percent disability rating under those 
diagnostic codes.

The veteran underwent another VA examination in November 
1997.  He reported that he had had intermittent back pain 
since he injured his back in 1981.  He indicated that he now 
had back pain daily, which was worse with activity.  He said 
that his pain was limited to the back and did not spread into 
the lower extremities.  He stated that he took over-the-
counter medications for the pain and did not wear a back 
brace.  

Physical examination revealed that forward flexion was to 90 
degrees with pain, which the veteran described as more of a 
tightness and soreness.  Extension backward was to 15 degrees 
with pain and tightness.  Lateral flexion was to 45 degrees, 
bilaterally, with pain.  Rotation was to 60 degrees, 
bilaterally, with pain.  There was 5/5 motor strength in both 
lower extremities and no evidence of atrophy.  The deep 
tendon reflexes were 2+ and equal, bilaterally, at the 
"hips" and knees.  The veteran was completely 
neurovascularly intact with normal sensation to light touch 
in all dermatones.  On examination, he had pain on palpation 
of the spine and paraspinal muscles diffusely without any 
exact area. 

It was noted that a computed tomography (CT) scan done in 
April 1997 showed disk bulges at L3-L4 and L4-L5.  The disk 
bulge at L4-L5 was mild and there was no nerve root 
impingement at either disk.  There was also no evidence of 
osteophytes.  X-rays taken during the November 1997 
examination revealed no evidence of degenerative changes of 
the L5-S1 disk or of the bony joints.  

The examiner concluded that the veteran had mechanical low 
back pain and that there was no evidence of disk disease or 
degenerative changes across the spine.  The examiner noted 
that a review of the chart revealed a history of radicular 
pain down the legs.  However, the examiner indicated that the 
veteran did not report such pain in the history given during 
the examination, and that there was no clinical evidence of 
such pain on the examination.  The examiner described the 
veteran's range of motion as normal with pain at the extremes 
of motion.  The examiner indicated that extension backward 
was limited by five degrees, mostly due to pain and not a 
mechanical block.  The examiner noted that there was no 
evidence of weakness due to pain.  The examiner added that 
the veteran did not show lack of endurance walking back and 
forth to the examining room.  The examiner opined that, based 
on clinical and radiographic exams, there was no evidence of 
fatigue or weakness due to pain because there was no atrophy 
of the paraspinal muscles or lower extremity muscles.  In 
sum, the examiner concluded that the veteran had mechanical 
low back pain with pain at the extremes of motion and without 
any evidence of fatigue, weakness or lack of endurance.

In May 1999, the veteran had a Travel Board hearing at the RO 
before the undersigned.  The veteran testified that he worked 
as a truck driver.  He said that he had had two years of 
steady work as a truck driver, but had not worked at all 
during the previous year because his back was "botherin[g]" 
him and he "kind of just really took the time off to kind of 
like catch myself, remind myself of how not to activate the 
problem with my back...."  Transcript, p. 6. He also testified 
stated that, other than one of his knees hurting at times, he 
had no other pain in his legs.  He added that his back pain 
had become more frequent and that when it persisted for a 
couple of days he went to the doctor.  His spouse testified 
that Dr. R. Stewart had treated the veteran's back disorder.  
Transcript.

In August 1999, the Board remanded the claim to obtain 
additional medical evidence and afford the veteran another VA 
examination.  

In an August 1999 letter the RO asked the veteran to identify 
all post-service treatment for the low back disorder and to 
authorize the release of such records or, in the alternative, 
to submit the records directly to VA.  Specifically, the RO 
asked the veteran for the addresses of Dr. Stewart and the 
PRIMUS care facility in Savannah, Georgia.  The RO also asked 
the veteran to identify the dates and locations of all VA 
medical treatment.  The veteran did not respond to that 
letter and did not submit any additional medical evidence.

The veteran underwent the requested examination in January 
2000.  It was indicated that the claims file was reviewed and 
that the veteran's self-stated history was considered.  It 
was noted that the veteran currently worked as a truck 
driver.  He complained of a chronic, pressure-like sensation 
in his lower back, stating that it was localized to the lower 
part of his lumbar spine and was centered.  He reported that 
he was unable to sit for long periods of time because of the 
low back pain and paresthesia in his right leg.  He added 
that over time the paresthesia had been occurring more 
frequently and more quickly after sitting down and that he 
limited his driving time and distances because of the 
numbness.  He said that he was unable to perform repetitive 
bending and lifting because occasionally there was a great 
deal of stiffness in his back.  He claimed that this 
inability to perform repetitive bending and lifting limited 
him occupationally.  He indicated that if he walked for more 
than half a mile, he had to stop because of pain in his lower 
back as well as a tingling sensation in his right knee, which 
improved after rest or manipulation of the knee.  He also 
reported having morning stiffness on an intermittent basis.  
He said that he had been given prescriptions for pain, but 
did not take those medications because they would cause 
drowsiness and thus interfere with his job. 

Physical examination revealed that the veteran did not appear 
to be in any acute distress.  From a structural standpoint, 
there were no abnormalities of the thoracolumbar spine.  The 
back was tender in the lumbosacral area, but no muscle spasms 
were present.  Forward flexion was to 70 degrees actively and 
passively; the examiner noted that the normal range of 
forward flexion was zero to 95 degrees. Extension backward 
was 30 degrees; the examiner noted that the normal range of 
extension backward was zero to 20 degrees.  The veteran 
complained of pain on both forward flexion and extension 
backward.  Thigh bending was to 15 degrees bilaterally with 
discomfort and pain.  He had a full range of motion in both 
hips and both knees.  The patella and Achilles deep tendon 
reflexes were 2+ and straight leg raising was negative 
bilaterally.  There was no motor deficit involving the lower 
extremities and the veteran's gait was normal.  A radiograph 
of the lumbar spine showed no significant abnormality.

The examiner's initial impression was persistent, chronic low 
back pain with a history of paresthesia in the right leg with 
activity.  However, the examiner indicated that the 
neurological examination was normal.  The examiner suggested 
that the veteran undergo a CT scan of the back to determine 
if there was any unaligned significant disk disease or disk 
herniation causing intermittent radiculopathy in the right 
leg.  The examiner noted that he could not recreate the 
radiculopathy on clinical examination and that except for a 
lack of a few degrees of motion, the back examination was 
normal.  The examiner added that the number of additional 
degrees of loss of motion during an exacerbation or flare-up 
could not be expressed because it was impossible to do in the 
veteran's clinical state, especially absent a present flare-
up.  

In a February 2000 addendum, the examiner noted that the 
veteran had undergone a CT scan of the lumbar spine, which 
revealed very mild degenerative changes, especially at L5-S1.  
The examiner added that there was minimal-to-mild disk 
bulging at multiple levels, especially at L3-L4 and L4-L5, 
and, more significantly, at L5-S1.  However, the examiner 
noted that the bulging disks did not reveal the presence of 
significant spinal cord or nerve root compression and that 
the underlying diagnosis was degenerative disc disease of the 
lumbar spine.

The RO mailed a supplemental statement of case to the veteran 
in February 2001.  That supplemental statement of the case 
contains the criteria for Diagnostic Code 5293 
(intervertebral disc syndrome) and other relevant 
regulations, and provides an explanation of the application 
of all relevant regulations to the veteran's claim, on both 
schedular and extraschedular bases.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the rule of Francisco is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, when an appeal is taken from an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. § 4.45 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court"), has held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59.   

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b).  Nevertheless, the evaluation of 
the same disability under various diagnoses is to be avoided.  
The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

Neurological disabilities of the lower extremity may be rated 
under diseases of the peripheral nerves.  See 38 C.F.R. 
§ 1.424a, Diagnostic Codes 8520-8730.

The criteria for evaluating intervertebral disc syndrome are 
found in Diagnostic Code 5293.  That code provides a 60 
percent rating for intervertebral dis syndrome when the 
disorder is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A 40 percent evaluation is 
warranted when the disability is severe and is manifested by 
recurring attacks, with intermittent relief.  A 20 percent 
evaluation for intervertebral disc syndrome requires moderate 
symptomatology that is manifested by recurring attacks.  
Where the intervertebral disc syndrome is mild, a 10 percent 
disability rating is warranted.  For post-operative, cured 
intervertebral disc syndrome, a zero percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  In a VA 
General Counsel opinion, it was determined, in part, that 
Diagnostic Code 5293 involves loss of range of motion.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).

Limitation of motion of the lumbar spine is addressed in 
Diagnostic Code 5292, which provides ratings of 10 percent, 
20 percent, and 40 percent for slight, moderate, and severe 
limitation of motion, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Diagnostic Code 5295 contains the criteria for evaluating 
lumbosacral strain.  A 40 percent evaluation is warranted for 
lumbosacral strain of severe degree with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint spaces; or some of 
the above with abnormal mobility on forced motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  Where there is only characteristic pain 
on motion, a 10 percent disability rating is warranted.  For 
lumbosacral strain manifested by only slight subjective 
symptoms, a zero percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) (38 U.S.C. 
§ 5107(b) was amended by the VCAA of 2000, but with no 
substantive changes in the particular statute.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 
(2001).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA of 2000), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA of 2000.  See 66 Fed. Reg. at 45,630-32 (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 Fed. 
Reg. at 45,629.  

The Board has reviewed the facts of this case in light of the 
new legislation and regulations.  As explained below, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim 
and of the efforts to assist him.  Thus, although the RO did 
not have the benefit of the explicit provisions of the new 
regulations, VA's duties have been fulfilled.  Consequently, 
the case need not be referred to the veteran for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 (July 24, 
1992).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(b)).  When VA receives a complete 
or substantially complete application for benefits, it will 
notify the claimant of any information and medical or lay 
evidence that is necessary to substantiate the claim.  VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159(b)).  
Through the November 1996 statement of the case, the August 
1999 letter, and the February 2001 supplemental statement of 
the case, the RO informed the veteran of (1) the information 
and medical and lay evidence that that was necessary to 
substantiate his claim, and (2) his responsibilities for 
providing that information and medical and lay evidence.  
Therefore, the veteran has been notified of the information 
and evidence needed to substantiate this claim.  Id.

In a claim for disability compensation, VA will make efforts 
to obtain the claimant's service medical records, if relevant 
to the claim; other relevant records pertaining to the 
claimant's active military, naval or air service that are 
held or maintained by a governmental entity; VA medical 
records or records of examination or treatment at non-VA 
facilities authorized by VA; and any other relevant records 
held by any Federal department or agency.  66 Fed. Reg. at 
45,630-31 (to be codified as amended at 38 C.F.R § 3.159(c)).  

The veteran's service medical records and copies of the VA 
examination reports are in the file.  There are no other VA 
medical records to be obtained because the veteran has not 
indicated that he received any treatment at a VA facility.  
In light of the above, VA has fulfilled its duty to assist in 
obtaining relevant records from a Federal department or 
agency.  Id.

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  Id.  In August 1999, 
the RO asked the veteran to identify all post-service 
treatment for his low back disorder; to provide the addresses 
for Dr. Stewart and the PRIMUS care facility in Savannah, 
Georgia; and to authorize the release of post-service 
records.  However, the veteran did not respond so the RO was 
unable to request records from Dr. Stewart and Primus.  
Therefore, VA has fulfilled its duty to assist in obtaining 
relevant records from non-Federal government sources.  Id.

The veteran has been afforded VA examinations that addressed 
the criteria of the relevant diagnostic codes and the 
applicability of 38 C.F.R. §§ 4.40 and 4.45.  In fact, he had 
two examinations after he asserted that the June 1996 VA 
examination was inadequate.  Accordingly, VA has satisfied 
its duty to assist by providing medical examinations and 
obtaining a medical opinion.  66 Fed. Reg. at 45,631 (to be 
codified as amended at 38 C.F.R § 3.159(c)(4)).

Furthermore, the RO complied with the directives of the 
August 1999 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The next matter is whether a higher rating is warranted under 
Diagnostic Code 5295 (lumbosacral strain) for the veteran's 
low back disability.  As noted above, a 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  Although 
the January 1996 PRIMUS record (submitted by the veteran in 
1996) notes muscle spasm in conjunction with neck/upper back 
complaints following recent heavy lifting, the muscle spasm 
involved the upper dorsal and cervical muscles, which are not 
in the anatomical area of the service-connected low back 
disability.  There is no competent evidence linking such 
muscle spasm to the low back disorder.  The June 1996 and 
November 1997 VA examiners did not note any muscle spasm, and 
on the January 2000 VA examination, the examiner found no 
muscle spasm.  The evidence also does not show unilateral 
loss of spine motion in a standing position.  To the 
contrary, the veteran has retained the ability to bend 
laterally, both to the right and left.  In light of the 
above, the preponderance of the evidence is against a finding 
that since June 1, 1995, the low back disability has been 
manifested by muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion, so as to warrant a 
higher rating under Diagnostic Code 5295.  

As for limitation of motion of the lumbar spine, the Board 
notes that on the June 1996 VA examination, the veteran's 
spine had forward flexion to 75 degrees, extension backward 
to 30 degrees, lateral bending to 30 degrees bilaterally, and 
rotation to 45 degrees bilaterally.  There was no pain with 
any of those motions.  On the November 1997 VA examination, 
the veteran had forward flexion of the spine to 90 degrees, 
extension backward to 15 degrees, lateral flexion to 45 
degrees bilaterally, and rotation to 60 degrees bilaterally.  
The November 1997 VA examiner described the veteran's range 
of motion as normal with pain at the extremes of motion.  The 
examiner indicated that extension backward was limited by 
five degrees, mostly due to pain and not a mechanical block.  
The examiner also noted that the veteran did not show lack of 
endurance, and opined that, based on clinical and 
radiographic examinations, there was no evidence of fatigue 
or weakness due to pain in light of the absence of atrophy of 
the paraspinal or lower extremity muscles.  

On the January 2000 VA examination, the veteran could forward 
flex his spine to 70 degrees and extend backward to 30 
degrees.  The examiner added that except for a lack of a few 
degrees of motion, the back examination was normal.  The 
examiner added that any additional degrees of lost motion 
during a flare-up could not be quantified, especially since 
the veteran was not presently having a flare-up.  In that 
regard, despite his testimony that he sought private medical 
care when his back disorder flared, he did not comply with 
instructions to submit or authorize the release of such 
private medical records, which could have provided competent 
evidence of the status of his back disability during periods 
of exacerbation.  In light of the above and even with 
consideration of 38 C.F.R. §§ 4.10, 4.40, and 4.45, the 
preponderance of the evidence is against a finding that since 
June 1, 1995, the veteran has had more than slight limitation 
of motion of the lumbar spine so as to warrant an increased 
rating under Diagnostic Code 5292.

As for a higher rating under Diagnostic Code 5293 
(intervertebral disc syndrome), degenerative disc disease was 
not diagnosed until after the January 2000 VA examination 
with a CT scan.  On the June 1996 VA examination, knee and 
ankle jerk reflexes were equal, bilaterally, and sensation 
was intact to light touch in the lower extremities.  The 
examiner determined that there was no evidence of 
neurological impairment and that there was no radiographic 
evidence of degenerative spine disease.  Although an April 
1997 CT scan revealed disk bulges at L3-L4 and L4-L5, without 
nerve root impingement, the November 1997 VA examiner, after 
reviewing the CT scan, indicated that there was no evidence 
of disk disease.  On the November 1997 VA examination, deep 
tendon reflexes were 2+ and equal bilaterally, and the 
veteran's neurovascular status was completely intact.  As 
noted above, on that examination there was no evidence of 
fatigue, weakness or lack of endurance.  

On the January 2000 VA examination, the veteran's patella and 
Achilles deep tendon reflexes were present and equal, 
bilaterally, and there was no motor deficit involving the 
lower extremities.  The examiner characterized the 
neurological examination as normal and stated that he was 
unable to recreate the veteran's claimed radiculopathy on 
clinical examination.  It must also be noted that at his May 
1999 hearing, the veteran denied lower extremity pain other 
than in the knee.  After the veteran was afforded a CT scan, 
the January 2000 clinical examiner noted that the scan 
revealed very mild degenerative changes, especially at L5-S1, 
and minimal-to-mild disk bulging, especially at L3-L4, L4-L5, 
and L5-S1.  However, the examiner indicated that the bulging 
disks did not reveal the presence of significant spinal cord 
or nerve root compression.  

Thus, the competent evidence does not show, since June 1, 
1995, any sciatic neuropathy, demonstrable muscle spasm 
related to the low back disability, absent ankle jerk or 
other neurological abnormalities appropriate to the site of a 
diseased disc, which are the symptoms of intervertebral disc 
syndrome noted in Diagnostic Code 5293, which rates the 
disorder on the frequency/duration and severity of symptoms.  
Nor does the competent evidence otherwise show intervertebral 
disc syndrome of more than mild degree, even with 
consideration of 38 C.F.R. §§ 4.10, 4.40, and 4.45.  Rather, 
the preponderance of the evidence is against a finding that, 
during the applicable period, the veteran has had moderate 
intervertebral disc syndrome manifested by recurring attacks 
so as to warrant a higher rating under Diagnostic Code 5293.

Although the veteran has reported paresthesia in the right 
leg, specifically a tingling sensation in the right knee, a 
separate rating for a neurological deficit of the right lower 
extremity is not warranted because there is no objective 
evidence of a separate, identifiable, ratable neurological 
deficit that is related to the degenerative disc disease in 
the lumbar spine.  See Bierman, 6 Vet. App. at 130-32.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's lumbar spine disorder.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
veteran is a truck driver.  He testified at the May 1999 
hearing that he did not work at all in 1998 as a truck driver 
because his back was "botherin[g]" him and he "kind of 
just really took the time off to kind of like catch myself, 
remind myself of how not to activate the problem with my 
back...." Transcript at 6.  During the January 2000 VA 
examination, he reported that he limited his driving time and 
distances because of numbness in the right leg.  He also 
claimed that he was unable to perform repetitive bending and 
lifting because of occasional stiffness in his back, which 
limited him occupationally.  He also said that the he did not 
take prescription medications for his low back pain because 
such medications would cause drowsiness, thus interfering 
with his job.

With regard to factors that would present an unusual 
disability picture, it is neither claimed nor shown that the 
low back disorder has resulted in frequent periods of 
hospitalization.  In fact, there is no documentation of post-
service medical care for the service-connected low back 
disability.  As to any marked interference with employment, 
the veteran did not cooperate in making available to VA 
records of claimed post-service medical treatment which he 
reportedly received when his back disability flared up.  In 
that regard, the only post-service, private medical evidence 
pertaining to the veteran's spine is the January 1996 record 
from PRIMUS showing upper back/neck complaints following 
recent heavy lifting.  Despite the veteran's testimony that 
he did not work during 1998 because his back was 
"botherin[g]" him and he took time off to remind himself of 
how to avoid the problem with his back, he failed to submit 
or authorize the release of any 1998 medical records 
pertaining to the low back disorder.  His testimony simply 
was not convincing that his back disability prevented him 
from working in 1998 or that it otherwise has resulted in 
"marked" interference with employment.  Thus, his testimony 
is of questionable credibility as to whether he actually was 
unable to work during 1998 due to his low back disability, 
and without any supporting medical or other competent, 
objective evidence, does not establish marked interference 
with employment due to the low back disability.  
Additionally, at the time of the hearing he was again working 
as the driver of an 18-wheeler and testified that at times he 
drove his truck across the United States.  

In sum, the credible and probative evidence of record does 
not establish that the veteran's low back disability causes 
"marked" interference with employment or otherwise creates 
an unusual disability picture warranting an extraschedular 
rating.  To the extent that additional medical evidence might 
have supported an extraschedular rating, such was not 
obtained due to the veteran's failure to cooperate in the 
procurement of any additional medical evidence.  


ORDER

An initial rating in excess of 10 percent for a low back 
disorder, previously characterized as chronic, mechanical low 
back strain and currently characterized as degenerative disc 
disease of the lumbar spine, is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

